                          Case 1:18-cv-10595-ER Document 28 Filed 12/20/18 Page 1 of 1




                           December 20, 2018

                           VIA ECF

                           The Honorable Judge Edgardo Ramos
                           United States District Court
                           Southern District of New York
                           Thurgood Marshall Courthouse
                           40 Foley Square, Courtroom 619
                           New York, NY 10007
James H. Donoian
Partner
T. 212-609-6817
F. 212-416-7688
                           Re: Robert G. Lopez v. Trust Religion Sales, LLC, et al.,
jdonoian@mccarter.com          Case No. 1:18-cv-10595 (ER)

                           Dear Judge Ramos:

McCarter & English, LLP            Defendant Fox and Jane, LLC (“Fox and Jane”) respectfully submits this
Worldwide Plaza            letter pursuant to Rule 1.E of Your Honor’s Individual Practices in Civil Cases to
825 Eighth Avenue
31st Floor                 request an extension of Fox and Jane’s deadline to respond to Plaintiff Robert G.
New York, NY 10019-7475    Lopez’s First Amended Complaint, which was served on Fox and Jane on November
T. 212.609.6800
F. 212.609.6921            30, 2018. Fox and Jane’s response is currently due on December 21, 2018.
www.mccarter.com
                                   Fox and Jane requests this extension in order to allow time for it to
                           investigate the claims and allegations made against Fox and Jane in this lawsuit, and
                           to prepare a response to the First Amended Complaint. There have been no previous
BOSTON                     requests made for an extension of time to respond.
HARTFORD                          We have consulted with Plaintiff Mr. Lopez, who is representing himself pro
                           se, and he has consented to this extension. The parties have agreed to extend Fox
STAMFORD
                           and Jane’s deadline to respond to the First Amended Complaint until January 14,
NEW YORK
                           2019.

NEWARK                             We thank Your Honor for your consideration.

EAST BRUNSWICK
                           Respectfully Submitted,
PHILADELPHIA

                           s/James H. Donoian
WILMINGTON


WASHINGTON, DC             James H. Donoian

                           cc: All Counsel of Record (via ECF)



                           ME1 28853327v.1
